Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on January 22, 2014. Claims 1 and 12 are amended. Claims 1-20 are pending examination.

	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), and claim(s) 12 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, and 12 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to preventing fraud in programmatic advertising. Specifically, the claims recite retrieving a first set of data from a bid request; applying features to the first set of data; extracting a second set of data based on the applied features; applying a first set of the second set of data; applying a second set of the second set of data, wherein the second set is different from the first set; determining if the bid request is associated with at least one fraudulent activity based on a result from applying at least one of the first set and the second set to the second set of data; and selectively preventing the bid request from being provided to at least one buyer based on the determination, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as machine, system, memory, processor, server merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the machine, system, memory, processor, server perform(s) the steps or functions of retrieving a first set of data from a bid request; applying features to the first set of data; extracting a second set of data based on the applied features; applying a first set of the second set of data; applying a second set of the second set of data, wherein the second set is different from the first set; determining if the bid request is associated with at least one fraudulent activity based on a result from applying at least one of the first set and the second set to the second set of data; and selectively preventing the bid request from being provided to at least one buyer based on the determination. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a machine, system, memory, processor, server to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of preventing fraud in programmatic advertising. As discussed above, taking the claim elements separately, the machine, system, memory, processor, server perform(s) the steps or functions of retrieving a first set of data from a bid request; applying features to the first set of data; extracting a second set of data based on the applied features; applying a first set of the second set of data; applying a second set of the second set of data, wherein the second set is different from the first set; determining if the bid request is associated with at least one fraudulent activity based on a result from applying at least one of the first set and the second set to the second set of data; and selectively preventing the bid request from being provided to at least one buyer based on the determination. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of preventing fraud in programmatic advertising. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-11, and 13-20 further describe the abstract idea of preventing fraud in programmatic advertising. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “5 Keys to Using AI and Machine Learning in Fraud Detection” describes “Before we get to Key 1, here’s a brief definition of what we’re talking about, since even the terms machine learning and AI are subject to misuse. Machine learning refers to analytic techniques that “learn” patterns in datasets without being guided by a human analyst. AI refers to the broader application of specific kinds of analytics to accomplish tasks, from driving a car to, yes, identifying a fraudulent transaction. For our purposes, think of machine learning as a way to build analytic models, and AI as the use of those models. Machine learning helps data scientists efficiently determine which transactions are most likely to be fraudulent, while significantly reducing false positives. The techniques are extremely effective in fraud prevention and detection, as they allow for the automated discovery of patterns across large volumes of streaming transactions. If done properly, machine learning can clearly distinguish legitimate and fraudulent behaviors while adapting over time to new, previously unseen fraud tactics. This can become quite complex as there is a need to interpret patterns in the data and apply data science to continually improve the ability to distinguish normal behavior from abnormal behavior. This requires thousands of computations to be accurately performed in milliseconds”.

	

Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# US20190230122A1 teaches similar invention which describes A fraud monitor in a managed network is provided. The fraud monitor uses the network's instrumentation data, configuration data, and account information to detect fraudulent activities in the network, such as fraudulent advertisement or other types of fraudulent data traffic, including fraudulent responses (e.g., fraudulent clicks) to advertisement. The fraud monitor receives configuration data and identification data for physical .


Response to Arguments
6.	Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are directed towards a software technology for isolation and extraction of malicious code contained in an electronic communication. 	Examiners respectfully disagrees. As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of preventing fraud in programmatic advertising which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to preventing fraud in programmatic advertising does not add technical improvement to the abstract idea. The recitations to “machine, system, memory, processor, server” perform(s) the steps or functions of retrieving a first set of data from a bid request; applying features to the first set of data; extracting a second set of data based on the applied features; applying a first set of the second set of data; applying a second set of the second set of data, wherein the second set is different from the first set; determining if the bid request is associated with at least one fraudulent activity based on a result from applying at least one of the first set and the second set to the second set of data; and selectively preventing the bid request from being provided to at least one buyer based on the determination. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to preventing fraud in programmatic advertising does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “machine, system, memory, processor, server” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of preventing fraud in programmatic advertising. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621